DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincent Mallet (US-2012/0246267-A1).
	As per claim 1, Mallet teaches “a method, comprising: at a client device having a display, one or more processors, and memory storing instructions for execution by the one or more processors, in an application of a social networking service”:
“receiving a classification model from a server system associated with the social networking service,” ([0046], [0059], [0062]);
“generating a collage for a user of the social networking service, wherein the collage includes a set of content items stored on the client device,” ([0061]);
“in accordance with a determination that the collage satisfies a criterion included in the classification model, presenting the collage to the user,” ([0044]);
“tracking user-interaction data based on user interaction with the collage,” ([0068]);
“providing the user-interaction data to the server system,” ([0037], [0054]);
“receiving an updated classification model from the server system in accordance with the user-interaction data,” ([0038]);
“generating a new collage for the user of the social networking service, wherein the new collage includes a new set of content items stored on the client device,” ([0061]); and

	As per claim 2, Mallet further shows “wherein tracking user-interaction data based on the user interaction comprises detecting if the user is viewing the presented collage in the application or if the user is posting the presented collage to the social networking service,” ([0028]).
	As per claim 3, Mallet further shows “tracking interaction of other users, at other client devices, with the presented collage, after the user posts the presented collage to the social networking service, to obtain other user-interaction data,” ([0038]); and
“providing the other user-interaction data to the server system,” ([0038]);
“wherein the updated classification model from the server system is further based on the other user-interaction data,” ([0038]). 
	As per claim 4, Mallet further shows “wherein tracking user-interaction data is further based on tracking at least one of: location, age, group, and/or sex of the user,” ([0068]);
“platform of the client device,” ([0068]); and
“time period of the interaction,” ([0068]).
[0040]);
“wherein generating the new collage is based at least in part on the user-specific data,” ([0040]).
	As per claim 6, Mallet further shows “detecting a post input for the new collage from the user within the threshold period of time,” [[0065]); and
“posting the new collage to the social networking service in response to detecting the post input,” ([0065]).
	As per claim 7, Mallet further shows “while generating the new collage, arranging the new set of content items such that each content item of the new set of content items is visible,’ ([0069]).
	As per claim 8, Mallet further shows “ceasing to present the new collage in accordance with a determination that the user has not posted the new collage within the threshold period of time after presenting the new collage,” ([0065]).
	As per claim 9, Mallet further shows “detecting new content items stored on the client device independently of the application; and in response to detecting the new content items, selecting the new set of content items from the detected new content items based, at least in part, on metadata for the new set of content items, wherein the metadata 1s stored at the client device,” ([0055]).

	As per claim 11, Mallet further shows “wherein selecting the new set of content items from the detected new content items comprises selecting respective content items of the detected new content items that are associated with an event,” ([0027]).
	As per claim 12, Mallet further shows “wherein the criterion included in the updated classification model is a score threshold and generating the new collage comprises:
determining a score for the new set of content items based at least in part on metadata for the new set of content items, wherein the metadata is stored at the client device,” ([0038]);
“wherein presenting the new collage to the user for the threshold period of time in the application is performed in accordance with a determination that the score satisfies the score threshold of the updated classification model,” ([0038]).
	As per claim 13, Mallet further shows “modifying the score for the new collage in accordance with a determination that the user has not interacted with the new collage within the threshold period of time after presenting the new collage,” ([0065]).

	As per claim 15, Mallet further shows “determining a score for the set of content items based at least in part on metadata for the set of content items, wherein the metadata is stored at the client device,” ([0054]); and
“providing the score along with the user-interaction data to the server system,” ([0054]).
	As per claim 16, Mallet teaches “a client device, comprising”:
“one or more processors,” (fig. 10, ([0099]-[0101]); and
memory storing an application of a social networking service for execution by the one or more processors, the application including instructions for:
“receiving a classification model from a server system associated with the social networking service; generating a collage for a user of the social networking service, wherein the collage includes a set of content items stored on the client device,” ([0046], [0059], [0062]);; 
“in accordance with a determination that the collage satisfies a criterion included in the classification model, presenting the collage to the user, ([0044]); 
“tracking user-interaction data based on user interaction with the collage,” ([0068]); 
“providing the user-interaction data to the server system,” ([0037], [0054]); 

“generating a new collage for the user of the social networking service, wherein the new collage includes a new set of content items stored on the client device,” ([0061]); and 
“n accordance with a determination that the new collage satisfies the criterion included in the updated classification model, presenting the new collage to the user for a threshold period of time,” ([0044], [0065]).
	As per claim 17, Mallet further shows “wherein tracking user-interaction data based on the user interaction comprises detecting if the user is viewing the presented collage in the application or if the user is posting the presented collage to the social networking service,” ([0028]).
	As per claim 18, Mallet further shows “wherein the application further includes instructions for: tracking interaction of other users, at other client devices, with the presented collage, after the user posts the presented collage to the social networking service, to obtain other user-interaction data; and providing the other user-interaction data to the server system; wherein the updated classification model from the server system is further based on the other user-interaction data,” ([0038]).
	As per claim 19, Mallet further shows “wherein tracking user-interaction data is further based on tracking at least one of: location, age, group, and/or sex of the user; platform of the client device; and time period of the interaction,” ([0068]).

“receiving a classification model from a server system associated with the social networking service,” ([0046], [0059], [0062]);
“generating a collage for a user of the social networking service, wherein the collage includes a set of content items stored on the client device,” ([0061]);;
“in accordance with a determination that the collage satisfies a criterion included in the classification model, presenting the collage to the user,” ([0044]);
“tracking user-interaction data based on user interaction with the collage,” ([0068]);
“providing the user-interaction data to the server system,” ([0037], [0054]);;
“receiving an updated classification model from the server system in accordance with the user-interaction data,” ([0038]);
“generating anew collage for the user of the social networking service, wherein the new collage includes a new set of content items stored on the client device,” ([0061]); and
“in accordance with a determination that the new collage satisfies the criterion included in the updated classification model, presenting the new collage to the user for a threshold period of time,” ([0044], [0065]). 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 22, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153